DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

On 10/13/22, Examiner requested clarification of the subject matter added to the claims on 8/1/22; it was not understood if axes A and B were to provide a transport position, or to provide a working position where the receiving members were positioned obliquely to a forward direction. The attorney of record, Michael Leetzow, confirmed that the axes are to provide a transportation position. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 15 the phrase "it being possible" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase (a transfer region configured between the conveying devices) are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 1, line 4 from the end of the claim, the phrase "can" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase (receiving members being pivoted about pivot axes) are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 1, the amendment to the claim could be read in more than one way, rendering the claim indefinite. It is not clear if axis B connects the intermediate frame to the loadbearing frame, or if axis B connects vertical axis A to the loadbearing frame. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Speer (US 20160150717 A1).

Regarding claim 1, Speer discloses a harvesting apparatus, namely merger or pickup head, 
with a loadbearing frame (elongate frame 10) which has a longitudinal carrier (10.2) and crossmembers (42), 
with a chassis which has wheels (14), 
with receiving members (30) which are configured as a pickup for receiving harvested crops, 
one receiving member (30, left, fig. 1) on a first side of the longitudinal carrier and a further receiving member (30, right, fig. 1) on a second side of the longitudinal carrier being received in each case on a crossmember, 
with cross conveying devices (paragraph 0015, conveyor belts can be provided as cross auger devices) which are configured as belt conveyors for conveying the received harvested crops in a cross conveying direction which runs transversely with respect to a longitudinal direction, one cross conveying device on a first side of the longitudinal carrier and a further cross conveying device on a second side of the longitudinal carrier being received on the respective crossmember, and it being possible for a transfer region (fig. 1, the area between each side 30) for the harvested crops to be configured between the cross conveying devices which are arranged on different sides of the loadbearing frame, and 
with a vertical axis (A2) on an intermediate frame (41) on the loadbearing frame via an axis (A1) running approximately in the harvesting direction FR for articulating the crossmembers. 
characterized in that, in the working position, the cross conveying devices and receiving members which are arranged on the different sides of the loadbearing frame can be pivoted about in each case one pivot axis (A3) which extends in the longitudinal direction, the respective pivot axis (A3) being arranged in the region of the chassis (L) adjacently with respect to the transfer region (see fig. 1).






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schwer (US 10076071 B2) in view of Lauwers (US 10292331 B2)

Regarding claim 1, Schwer discloses a harvesting apparatus, namely merger or pickup head, 
with a loadbearing frame (2) which has a longitudinal carrier (3) and crossmembers (7), 
with a chassis which has wheels (6), 
with receiving members (pick up device 20) which are configured as a pickup for receiving harvested crops, 
one receiving member (20) on a first side of the longitudinal carrier and a further receiving member (20) on a second side of the longitudinal carrier being received in each case on a crossmember, 
with cross conveying devices (belt conveyors 25) which are configured as belt conveyors for conveying the received harvested crops in a cross conveying direction which runs transversely with respect to a longitudinal direction, one cross conveying device (25) on a first side of the longitudinal carrier and a further cross conveying device (25) on a second side of the longitudinal carrier being received on the respective crossmember, and it being possible for a transfer region (see fig. 3-4, the area between the conveyors) for the harvested crops to be configured between the cross conveying devices which are arranged on different sides of the loadbearing frame, and 
with a vertical axis (10) on an intermediate frame (8) on the loadbearing frame via an axis (9) running approximately in the harvesting direction FR for articulating the crossmembers (7). 

Schwer does not disclose that in the working position, the cross-conveying devices and receiving members pivot about in each case one pivot axis which extends in the longitudinal direction, the respective pivot axis being arranged in the region of the chassis adjacently with respect to the transfer region.
In the same field of endeavor, Lauwers discloses cross conveyors (draper belt 126) pivotable about axes (116) in a working position to allow the conveyors to follow changes in terrain during harvesting, resulting in efficient harvesting (col. 5 lines 41-46).
It would be obvious to one of ordinary skill in the art to provide the conveyor belts disclosed by Schwer with pivot axes, as disclosed by Lauwers, to allow the conveyors to follow changes in terrain during harvesting. 

Regarding claim 2, Schwer, of the resultant combination, discloses the harvesting apparatus according to claim 1, characterized in that, as viewed in the longitudinal direction, the respective pivot axis is arranged between the wheels of the chassis (see Fig. 4, 7-9).

Regarding claim 3, Schwer, of the resultant combination, discloses the harvesting apparatus according to claim 1, characterized in that, as viewed in the longitudinal direction, the respective pivot axis is arranged in the center between the transfer region and the respective adjacent wheel of the chassis (see Fig. 4, 7-9, 9 is arranged in the center/area between the transfer region and wheel).

Regarding claim 4, Schwer, of the resultant combination, discloses the harvesting apparatus according to claim 1, characterized in that, as viewed in the longitudinal direction, the respective pivot axis is arranged between the transfer region and the respective adjacent wheel of the chassis 
The combination does not disclose that a spacing of the respective pivot axis from the transfer region is smaller than a spacing of the respective pivot axis from the respective adjacent wheel of the chassis, and is silent regarding exact dimensions or proportions between the pivot axis and the wheel.
It would be obvious to one of ordinary skill in the art to provide a spacing of the respective pivot axis from the transfer region that is smaller than a spacing of the respective pivot axis from the respective adjacent wheel of the chassis. It has been held that changes in size and proportion require only routine skill in the art (MPEP.2144.04.IV.A).

Regarding claim 5, Schwer, of the resultant combination, discloses the harvesting apparatus according to claim 1, characterized in that, as viewed in the longitudinal direction, the respective pivot axis is arranged between the transfer region and the respective adjacent wheel of the chassis in such a way that a spacing of the respective pivot axis from the transfer region is greater than a spacing of the respective pivot axis from the respective adjacent wheel of the chassis (see Fig. 4, 7-9).

Regarding claim 6, Schwer, of the resultant combination, discloses the harvesting apparatus according to claim 1, characterized by limiting devices (actuators 11) for the pivoting movement of the cross conveying devices and receiving members which are arranged on the different sides of the loadbearing frame.


Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schwer (US 10076071 B2) in view of Lauwers (US 10292331 B2), and further in view of Lesher (US 5203154 A).

Regarding claim 7, Schwer, of the resultant combination, discloses the harvesting apparatus according to Claim 6.
The combination does not disclose wherein the respective limiting device comprises a pin which is guided in a slot.
In the same field of endeavor, Lesher discloses a limiting device (48) having a pin (49) and slot (50) to lift the device away from a ground surface. 
It would be obvious to one of ordinary skill in the art to provide the limiting device disclosed by the combination with a pin and slot, as disclosed by Lesher, as a way of allowing the device to move away from the ground. 

Regarding claim 8, the combination discloses the harvesting apparatus according to Claim 7.
The combination does not disclose that the slot of the respective limiting device is a constituent part of the respective cross conveying device, and the pin of said respective limiting device is a constituent part of an adjacent crossmember.
It would be obvious to one of ordinary skill in the art to provide the merger disclosed by Schwer with the pin disclosed by Lesher on its crossmember and the slot disclosed by Lesher on its conveyor. It has been held that the rearrangement of parts requires only routine skill in the art (MPEP.2144.VI.C).

Regarding claim 9, the combination discloses a harvesting apparatus according to Claim 7, characterized in that the pin of the respective limiting device is a constituent part of the respective cross conveying device, and the slot of said respective limiting device is a constituent part of an adjacent crossmember (see Lesher fig. 4).

Regarding claim 10, Schwer, of the resultant combination, discloses a harvesting apparatus according to Claim 9, characterized in that the chassis can be retracted and extended relative to the loadbearing frame for the transfer of the harvesting apparatus between a working position and a headland position (see Fig. 3-4, 7-9).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schwer (US 10076071 B2) in view of Lauwers (US 10292331 B2), and further in view of Fischer (US 9822836 B2).

Regarding claim 11, Schwer, of the resultant combination, discloses a harvesting apparatus according to Claim 1.
The combination does not disclose a damper between the chassis and the loadbearing frame.
In the same field of endeavor, Fischer discloses a damper (36) for returning a conveying element back into a working position after a frame has been pivoted to a different position (col. 8 lines 51-60). 
It would be obvious to one of ordinary skill in the art to provide the chassis disclosed by Schwer, of the resultant combination, with a damper, as disclosed by Fischer, as a way of returning the chassis and load bearing frame back to their working positions after being rotated to other positions. 





Response to Arguments

Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         
/M.I.R./               Examiner, Art Unit 3671